Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. The petitioner was charged in the Circuit Court for Allegany County with carnal knowledge of a girl fifteen years of age, found guilty and sentenced to eighteen months in the House of Correction. He seems to contend that he is not guilty because he “kept company” with the girl with her parents’ consent, and her pregnancy was reported to the police by the school principal. He married the girl the day after he had been sentenced. Petitioner was represented at the trial by court-appointed counsel, and there is nothing in his petition to indicate that he was innocent of the offense charged. As we have repeatedly said, questions of guilt or innocence cannot be retried on habeas corpus.

Application denied, with costs.